DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites the limitation "the second end of coil" in line 3. The claim does not recite  “second end of the coil” in claim 1 and earlier in claim 4. There is insufficient antecedent basis for this limitation in the claim. For examination purpose, examiner consider “ the second end” as “a second end”. 
Note: To overcome the above rejection “ the second end” can be recited as “a second end”. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


6.	Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being unpatentable  by Ding Z [CN 108539820 A].
Regarding claim 1, Ding Z et al. discloses a wireless charger (fig 1), comprising: 
a power source (power supply U, fig 1, paragraph [0010]); 
a transmission coil (L1, fig 1) configured to generate an electromagnetic field when power is supplied from the power source to cause an electromagnetic induction phenomenon between a reception coil provided in an object requiring power and the transmission coil (Paragraph [0008]); 
and a filter (N-level coupling circuit 12, fig 1, ) unit disposed on one side of the transmission coil to be disposed between the transmission coil and the reception coil and including at least one coil (L3 , L4, fig 1) and at least one capacitor (C2, fig 1) for eliminating noise generated between the transmission coil and the reception coil (paragraph [0026]).

Claim 18 is rejected under 35 U.S.C. 102(a)(1) as being unpatentable by Han et al. [US 20190392984 A1].
Regarding 18, Han et al. discloses a wireless charger (a wireless charger 100, fig 1, fig 2), which performs wireless charging in a reception coil (receiving coil 131, fig 2, paragraph [0024]) and a transmission coil (transmitting coil 121, fig 2, paragraph [0024]), comprising: a first filter (filter 300 in a wireless charger, fig 3, paragraph [0034]) including a first coil (a first coil 410, fig 4A), a first capacitor connected to both ends of the first coil (320 capacitor, fig 4A and fig 3); a second filter including a second coil (411, fig 4), a second capacitor connected to both ends of the second coil (320 connected to second coil. Fig 4); and a controller ( a power control circuit 122-1, fig 2, paragraph [0030]) configured to selectively control supply of current to the first filter and the second filter .
Note: Filters are part of the transmitting circuit. Thus, controlling the power in the transmitting coil also control the current in the filters (paragraph [0030]- [0031]).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Ding Z [CN 108539820 A] as applied to claim 1 above, and further in view of Park et al. [US 20160118179 A1].
Regarding claim 2, Ding Z et al. discloses the wireless charger of claim 1, but is silent over the seating portion for the power receiving electrical device. 
Park et al. discloses a main body having a seating portion (wireless charger 300, fig 11B) on which the object requiring power (electrical device 400 seated on the charger 300, fig 11B) is seated, wherein the transmission coil (the wireless power transmitter 300 is provided with a multi-coil type transmitting unit with a wider active area, paragraph [0262]) is provided inside the main body, and the filter unit (Modulation unit 113, fig 4A) is provided inside the main body and is disposed between the seating portion and the transmission coil (a method for allowing the power communications modulation/demodulation unit 113 or 293 at the side of the wireless power transmitter 100 and at the side of the electronic device 200, paragraph [0100] fig 4A, 4B).
It would have been obvious for a person having an ordinary skills in the art, before the time the invention was filed to use the teaching of Park one can charge the electrical device with electromagnetic induction in a safe way.  The greatest benefit of wireless charger is that one can easily charge electrical device by just putting the device on the seating portion. wireless charger emits electromagnetic radiation to cause harm to other devices, but using the power modulation with it can save other device from that harmful emission of radiation.  
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Ding Z [CN 108539820 A] as applied to claim 1 above, and further in view of Han et al. [US 20190392984 A1].
Regarding claim 3, Ding Z et al. discloses the wireless charger of claim 1, but silent about the first coil, first capacitor, second coil and second capacitor of filter. 
 Han et al. teaches the at least one coil includes a first coil (410, fig 4A, paragraph [0041]) and a second coil (411, fig 4A), and at least one capacitor includes a first capacitor (capacitor 320, fig 4A) connected to both ends of the first coil (simplified fig 3 of fig 4, 320 is connected to both ends of the coil) and a second capacitor connected to both ends of the second coil (320 capacitor is connected to 411 coils).
It would have been obvious for a person having ordinary skills in the art, before the time the invention was filed to use the teaching of Han’s filter with capacitors to reduce the harmonic signal (paragraph [0005]) and save the other devices from unwanted radiations. 

Claims 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over  as Han et al. [US 20190392984 A1] as applied to claim 18 above, and further in view of Shichino [US 20180076672 A1]. 
Regarding claim 19, Han et al. discloses the wireless charger of claim 18, but silent about the temperature detector for the coil and the controlling current flow on the basis of temperature. 
Shichino discloses a first temperature detector (the temperature detection unit 106, fig 1) configured to detect a temperature of the first coil (The temperature detection unit 106 is inside the power transmission apparatus 100, and detects the temperature of one or more of the power transmitting coil 105, paragraph [0019]); and a second temperature detector (temperature detection unit 201, fig 2) configured to detect a temperature of the second coil (the control unit 206 of the power reception apparatus 200 detects the temperature Tn of the power receiving unit 205 via the temperature detection unit 201, paragraph [0070]), wherein the controller is configured to adjust a current flowing through at least one of the first filter and the second filter based on one of the temperature of the first coil and the temperature of the second coil (if the temperature of the power transmitting unit 103, the power transmitting coil 105, or the communication unit 104 has exceeded a respective upper limit, it is necessary to restrict power transmission by the power transmitting unit 103.).
Note: By restricting the power in transmission coil based on the temperature threshold, the power or current can be restricted through the filter coil. The filters are the part of the transmission coil. Therefore, by controlling the power or current through the transmission coil can also control the flow of current in filters coil.
	It would have been obvious for a person having an ordinary skills in the art, before the time the invention was filed to use the temperature detector with the control unit of Shichino the person with ordinary skill can protect the device from overheating damage by controlling the current flow in coils. The continuous flow of the current in coil can cause the rise in temperature, which can cause a vast damage to wireless power transmission device. So, it is important to control the current flow in coil during wireless charging for the safe operation.  
	Regarding claim 20, Han et al. discloses the wireless charger of claim 18, but Han is silent over adjusting current in coils with the preset time interval. 
	Shichino discloses the controller is configured to adjust a current flowing through at least one of the first filter and the second filter at a preset time interval (paragraph [0016]).
Note: The power is directly proportional to current. Thus, the adjustment of power is also directly link with the current. 
	It would have been obvious for a person having an ordinary skills in the art, before the time the invention was filed to use the teaching of Shichino the current is also control in coils for the preset time interval. When the current flow for a long and non-monitor period of time in the coil can cause severe line disturbances and nuisance tripping of the circuit. Subsequently, it’s really important to control the current flow in the coil for the certain set time period. 
Allowable Subject Matter
Claim 4 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Claims 4-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:   
Regarding claim 4, none of the prior art of record discloses, “ the at least one capacitor includes a first capacitor connected to a first end and an intermediate point of the coil”. 
Regarding claim 5, none of the prior art of record discloses, “a second capacitor connected to an intermediate point of the first coil and the second end of the first coil; and a second filter having a second coil, a third capacitor connected to a first end the second coil and an intermediate point of the second coil, and a fourth capacitor connected to the first end of the second coil and a second end of the second coil.”
Claims 6-13 depend on claims 5 and allowed for the same reason. 
Regarding claim 14, the prior art of the record does not teach alone or in combination a wireless charger, “ a second capacitor connected to an intermediate point of the first coil and the second end of the first coil, a first switch disposed between the first capacitor and the second end of the first coil, and a second switch disposed between the second capacitor and the second end of the first coil; a second filter including a second coil, a third capacitor connected to a first end of the second coil and an intermediate point of the second coil, a fourth capacitor connected to the first end of the second coil and a second end of the second coil, a third switch disposed between the first end of the second coil and the third capacitor, and a fourth switch disposed between the first end of the second coil and the fourth capacitor;”.
Claims 15-17 depend on claim 14 and are allowed for the same reason. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SADIA KOUSAR whose telephone number is (571)272-3386. The examiner can normally be reached M-Th 7:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Isla can be reached on (571) 272-5056. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SADIA . KOUSAR
Examiner
Art Unit 2859



/RICHARD ISLA/Supervisory Patent Examiner, Art Unit 2859                                                                                                                                                                                                        December 17, 2022